DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species a, encompassed by claims 1-5, and 19, in the reply filed on 11 March 2021 is acknowledged.

Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2021.

Claims 1-19 are pending with claims 1-5 and 19 being considered in the present Office action.

Claim Objections
Claims 1-5 and 19 are objected to because of the following informalities:  
Claim 1, line 3 – examiner suggests “and an average current value” instead of “and average current value”.
th cycle” (instead of “of nth cycle”), “of an (n-1)th cycle” (instead of “of (n-1)th cycle”), and “of an (n-2)th cycle” (instead of “of (n-2)th cycle”).
Claim 1, line 5 – examiner suggests “each cycle” or indicate which cycle is being referred to in this line. 
Claim 1, line 6 – examiner suggests “for the nth cycle” instead of “for nth cycle” since “nth cycle” (or “an nth cycle as suggested in the objection to lines 3-4 of claim 1 above) is recited in line 3 of claim 1. The same correction is necessary in claim 2, line 2.
Claim 1, line 7 – examiner suggests “of the (n-1)th cycle” instead of “of (n-1)th cycle” since “(n-1)th cycle” (or “an (n-1)th cycle as suggested in the objection above) is recited in line 4 of claim 1. The same correction is necessary in claim 2, line 3.
Claim 1, line 7-8 – examiner suggests “of the (n-2)th cycle” instead of “of (n-2)th cycle” since “(n-2)th cycle” (or “an (n-2)th cycle as suggested in the objection above) is recited in line 4 of claim 1.
Claim 1, line 11 – examiner suggests “corresponds to the” instead of “is corresponding to the”.
Claim 2, line 1 – examiner suggests “the calculating of” instead of “the calculating the”.
Claim 2, line 6 – examiner suggests “as an nth cycle difference value” instead of “as nth cycle difference value”. 
Claim 2, line 7 – examiner suggests “as an (n-1)th cycle difference value” instead of “as (n-1)th cycle difference value”. 
th cycle difference value” instead of “as (n-2)th cycle difference value”. 
Claim 3, line 1 – examiner suggests “determining of the current” instead of “determining a current”, since line 11 of claim 2 previously recited “a current”.
Claim 3, line 2 – examiner suggests “the pre-calibrated” instead of “a pre-calibrated”, since line 11 of claim 2 previously recited “a pre-calibrated”.
Claim 3, line 5 – examiner suggests “determining a relationship” instead of “determining relationship”.
Claim 4, line 1 – examiner suggests “the feedback adjustment coefficients” instead of “the feedback adjustment coefficient”.
Claim 4, line 3 – examiner suggests “determining of the relationship” instead of “determining relationship”.
Claim 4, lines 3-4 – each of “state of charge sections” and feedback adjustment coefficients” need the word “the” in front thereof. Further, line 5, should probably recite “for each of the state of charge sections”; lines 9 and 13 have the same issue.
Claim 4, line 6 – should probably recite “a change rate” instead of “change rate”,
Claim 4, line 7 – “a proportional adjustment coefficient” is already recited in line 2 of the claim; thus, line 7 should follow with “the proportional adjustment coefficient”.
Claim 4, line 7 – should probably recite “determining a relationship” instead of “determining relationship”; the same problem is present in lines 11 and 15.
Claim 4, line 11 – should probably recite “the integral adjustment coefficient” since “an integral adjustment coefficient” is already recited earlier in the claim (line 2).

Claim 4, line 15 – should probably recite “the differential adjustment coefficient” since “differential adjustment coefficient” is recited earlier in the claim (lines 2-3).
Claim 5, line 1 – should probably recite “the outputting of the Pulse”.
Claim 5, lines 3-4 – should probably recite “for each of the state of charge sections”.
Claim 5, line 5 – should probably recite “adjusting a value”; further, “the PWM control” should be “the pre-calibrated PWM control” to maintain consistency in the claim language or otherwise “the PWM control” lacks antecedent basis.
Claim 19 depends on claim 1, thus objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, lines 5-6, it is unclear why “state of charge sections” is plural, where it was previously singular (line 12 of claim 2, line 3 of claim 3). It is unclear how,or if, “feedback adjustment coefficients” (plural) is different from “pre-calibrated feedback adjustment coefficient” recited earlier.
Claim 4, line 1 – previous claims recite “a pre-calibrated feedback adjustment coefficient” (claim 2 lines 11-12) and “feedback adjustment coefficients”; thus, it is unclear to which coefficient “the feedback adjustment coefficient” in claim 4 is referring. See Examiner’s suggestion under the Objection section. 
Claim 5, line 5 – “the PWM control parameter” lacks antecedent basis. Line 7 may also have this problem.
Claim 6, line 6 – it is unclear how “value of the PWM control parameter” in line 5 differs from “a value of the PWM control parameter” in line 6.
Claims 2-6 and 19 are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In short, claim 1 particular practical application because additional elements are recited to a great deal of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e., outputting, PWM signal, switch device), alone and in combination, amount to sending a PWM signal to a switch device, which is well-understood, routine and conventional. A detailed analysis of claim 1 is provided below.

Analysis
Step 1:
This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. 
In this case, the claim recites a heating control method comprising a series of acts (i.e., acquiring an average current value, calculating a current output value, outputting a pulse width modulation (PWM) signal), and therefore directed to a process, which is one of the statutory categories of invention.

Step 2A Prong One:
This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
an average current value” and “calculating a current output value” are mathematical constructs requiring mathematical determination. These limitations may also fall into the “mental process” group of abstract ideas because the recited mathematical calculation (e.g., average) can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Since the limitations of claim 1 align with at least one judicial exception (i.e., abstract idea, mental process), analysis must therefore proceed to Step 2A Prong Two. 

Step 2A Prong Two:	
Under Step 2A Prong Two, at issue is whether the judicial exception is integrated into practical application. 
In this case, the claim recites one additional element: outputting a Pulse width Modulation (PWM) signal to a switch device. However, this additional element is recited at a high level of generality. Specifically, the additional element performs a generic action (i.e., “outputting” is not limited to any particular method of delivery) of a generic signal (i.e., the PWM signal is not limited to any particular duty cycle or set of duty cycles, hence generic) to a generic switch device (i.e., switch device not limited to any specific switch device). This generic limitation is no more than mere instructions to apply the exception using a generic step (outputting), a generic signal (PWM signal), and a generic device (switch), thus considered an insignificant extra-solution activity. 
	
Step 2B:
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
In this case, as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic action (i.e., “outputting” is not limited to, for example, any particular method of delivery), a generic signal (i.e., the PWM signal is not limited to, for example, any particular duty cycle or set of duty cycles, hence generic), and a generic switch device (i.e., switch device not limited to, for example, any specific switch device); the same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The additional elements are generic elements that only amount to delivering a PWM signal to a switch device, which is well-understood, routine and conventional. For example, Ashtiani (US 2006/0290325) discloses a pulse width is provided to a switch (see e.g., claim 19). In another example of the art, LI (US 2011/0084667) discloses controlling current in a battery; a PWM signal (i.e., drive signal 236, 336, etc.) is generated (by a driver 220) and received by a switch 
For the reasons set forth above, the judicial exception does not appear to be integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 1 is ineligible. Claims 2-5 and 19 are also rejected under 35 U.S.C. 101 for the same reasons as set forth above because they depend on the rejected claimed. 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “[a] "computer readable medium" (line 1 of the claim) can be a transitory signal, which is non-statutory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729